Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1 and 11 are currently amended.
Claims 2-3 are canceled.
Claim 10 is original
Claims 4-9 are previously presented.
Claims 1 and 4-11 are pending in the current application.
Allowable Subject Matter
Claims 1 and 4-11 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Schleicher (U.S. Publication NO. 20140039786) discloses a braking assistance device for a vehicle, comprising: an object sensing unit configured to sense objects around a host vehicle; and a braking assistance execution unit configured to: execute braking assistance using a braking device of the host vehicle so as to avoid or mitigate colliding with an object; determining a possibility that the braking assistance will result in colliding with an orthogonally-traveling vehicle that travels orthogonally relative to the host vehicle; and control execution of the braking assistance in accordance with the determined traffic environment to avoid colliding with the orthogonally traveling vehicle. Mudalige (U.S. Publication No. 20170113683) discloses an intersection entry determination unit configured to determine entry of the host vehicle into an intersection of a 
None of the prior art of record, either individually or in combination, teaches or suggests: A braking assistance device for a vehicle, comprising: an object sensing unit configured to sense objects around a host vehicle; an intersection entry determination unit configured to determine entry of the host vehicle into an intersection of a traveling road of the host vehicle; and a braking assistance execution unit configured to: execute braking assistance using a braking device of the host vehicle so as to avoid or mitigate colliding with an object; determine, based on a sensing result from the object sensing unit, a traffic environment at the intersection for a state in which the host vehicle is determined to be entering the intersection; determine, based on the determined traffic environment at the intersection, whether the braking assistance to avoid or mitigate colliding with the object indicates a possibility that the braking assistance will result in colliding with an orthogonally-traveling vehicle that travels orthogonally relative to the host vehicle; and control execution of the braking assistance in accordance with the determined traffic environment, wherein the braking assistance execution unit does not execute the braking assistance to avoid or mitigate colliding with the object in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664